 



ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is made as of December 12,
2017, by and between Barofold, Inc., a Delaware corporation with an address at
12635 E. Mountview Blvd, Aurora, CO 80045 (the “Seller”), and Pressure
BioSciences, Inc., a Massachusetts corporation with an address at 14 Norfolk
Avenue, South Easton, MA 02375 (the “Purchaser”).

 

WHEREAS, Seller is the owner of the Assets (as defined herein) in connection
with Seller’s operation of a technology company that aims to improve the
tolerability, efficacy and safety of protein therapeutics (the “Business”); and

 

WHEREAS, Seller wishes to sell, and Purchaser wishes to purchase, the Assets
upon the terms and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, conditions, and agreements hereinafter expressed, and for other good
and valuable consideration, the receipt and sufficiency which are hereby
acknowledged, the parties hereto agree as follows:

 

1. DEFINITIONS. Without limiting the effect of any other terms defined in the
text of this Agreement, the following words shall have the meaning given them in
this Section 1.

 

1.1 “Assets” means collectively, all rights, titles, formulations and interests
in and to all the property related to the Business, including, but not limited
to, those items identified on Schedule 1.1 hereto.

 

1.2 “Governmental Authority” means any (i) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (ii) federal, state, local, municipal, foreign or
other government; (iii) governmental or quasi-governmental authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality, officer,
official, representative, organization, unit, body or entity and any court or
other tribunal); (iv) multinational organization or body; or (v) person or
entity exercising, or entitled to exercise, any executive, legislative,
judicial, administrative, regulatory, taxing or arbitral authority or power of
any nature.

 

1.3 “Legal Requirement” means any federal, state, local, municipal, foreign or
other law, statute, legislation, constitution, principle of common law,
resolution, ordinance, code, Order, edict, decree, proclamation, treaty,
convention, rule, regulation, permit, ruling, directive, pronouncement,
requirement (licensing or otherwise), specification, determination, decision,
opinion or interpretation that is, has been or may in the future be issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

 1 

 

 

1.4 “Liability” or “Liabilities” means all liabilities and/or obligations,
direct, indirect, absolute or contingent, whether accrued, vested or otherwise
and whether or not reflected or required to be reflected on the financial
statements of a person or entity.

 

1.5 “Lien” means any lien, security interest, pledge, option, title retention
agreement, charge, claim, liability, judgment, license, restriction, or
encumbrance of any nature whatsoever.

 

1.6 “Order” means any judgment, order, writ, judgment, injunction, or decree of
any court or other Governmental Authority.

 

2. SALE AND PURCHASE OF ASSETS; PURCHASE PRICE; CLOSING; POST-CLOSING:

 

2.1 On the terms and subject to the conditions set forth in this Agreement, at
the Closing (as defined herein), but effective as of the Closing Date, Seller
shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall
purchase and acquire from Seller, free and clear of any Liens, all of Seller’s
right, title and interest in and to all of the Assets.

 

2.2 On the date (“Closing Date”) of the consummation of the transactions
contemplated hereby (the “Closing”), Seller shall convey, sell, transfer and
assign, and cause to be delivered to Purchaser evidence of, and Purchaser shall
purchase, acquire and accept from Seller, free from any Liens, all of Seller’s
right, title and interest in and to the Assets.

 

2.3 At the Closing, (i) the Seller shall have changed its name so that the word
“Barofold” is not a part of Seller’s name; (ii) the Seller shall execute and
deliver to the Purchaser a Bill of Sale substantially in the form attached
hereto as Exhibit A; (iii) the Seller and Purchaser shall execute the Assignment
of Patent Rights substantially in the form attached hereto as Exhibit B; (iv)
the Seller shall execute and deliver to the Purchaser the intellectual property
transfer documents required for transfer of the intellectual property assets;
and (v) Purchaser shall deliver One Hundred Fifty Thousand (150,000) restricted
shares of the Purchaser’s common stock to Seller.

 

2.4 Following the Closing Date and separate from the Closing, the Purchaser, on
or before December 29, 2017, shall deliver One Hundred Fifty Thousand and No/100
United States Dollars ($150,000) to Seller (the “Purchase Price”).

 

 2 

 

 

3. NO ASSUMPTION OF LIABILITIES. Purchaser shall not assume any liabilities or
obligations of Seller in connection with, related to or with respect to the
Assets, provided that Purchaser acknowledges that if it wants to maintain
certain of the Assets it will have to satisfy the obligations under the
documents identified in Sections 16 -19 of Schedule 1.1 attached hereto.

 

4. SELLER’S REPRESENTATIONS: Seller hereby represents and warrants to Purchaser
as follows:

 

4.1 Corporate Existence. Barofold, Inc., is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
and has full power and authority to carry on its business as currently
conducted. Barofold, Inc. is duly qualified or licensed to do business in all
the jurisdictions it is required to be so qualified or licensed;

 

4.2 Authorization. Seller has full power and authority to enter into and perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
by Seller have been duly authorized by all requisite action. This Agreement is
the legal, valid and binding obligation of Seller, enforceable in accordance
with its terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally, and (ii) general
principles of equity;

 

4.3 No Violation. The execution and delivery of this Agreement by Seller and the
consummation of the transactions contemplated herein do not and will not (i)
violate or result in a default under the charter or governing documents of
Seller, as applicable, (ii) violate (with or without the giving of notice or the
lapse of time or both) any Legal Requirement or Order applicable to Seller or
the Assets, (iii) violate or breach, or constitute a default under or grounds
for termination of, or result in the acceleration of the performance of the
obligations of Seller under any contract related to the Assets to which Seller
is a party or by which the Assets are bound or affected, (iv) result in creation
of any lien on any of the Assets or (v) prevent the carrying out of the
transactions contemplated hereby. Except as set forth in Schedule 4.3 no permit,
consent, waiver, approval or authorization of, or declaration to or filing or
registration with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance of this Agreement by
Seller or the consummation by Seller of the transactions contemplated hereby;

 

4.4 Licenses and Permits; Compliance with Law. Seller holds all licenses,
certificates, permits, franchises and rights from all applicable Governmental
Authorities necessary for the use of the Assets. Seller is not presently charged
with, or under governmental investigation with respect to, any actual or alleged
violation of any Legal Requirement or Order, nor is it presently the subject of
any pending or threatened adverse proceeding by any Governmental Authority
having jurisdiction over the Assets;

 

 3 

 

 

4.5 Litigation. To the best of Seller’s knowledge, there is no suit, action,
claim, litigation, grievance, proceeding (administrative, judicial, or in
arbitration, mediation or alternative dispute resolution), Governmental
Authority or grand jury investigation, or other action (any of the foregoing, an
“Action”) pending, or to Seller’s knowledge, threatened against Seller, by or
against Seller (and Seller has not been a party to any Action including such
claim) involving the Assets, including, without limitation, any Action
challenging, enjoining, or preventing this Agreement, or the consummation of the
transactions contemplated hereby. Seller has not received written notice of any
such claim, asserting the invalidity, misuse or unenforceability, infringement,
misappropriation or other violation of any intellectual property of any third
party, or challenging Seller’s ownership of or rights to use any Assets, and, to
Seller’s knowledge, there are no grounds for any such claim or challenge;

 

4.6 Title. Seller is the sole and exclusive owner of all right, title and
interest in and to the Assets, and has good title to the Assets, free and clear
of all Liens, including obligations to transfer or license such Assets, and
there exists no material restriction on the use or transfer or licensing of such
Assets. To Seller’s knowledge, except as set forth on Schedule 4.6 the Assets
and intellectual property rights related thereto are valid and enforceable and
Seller does not have any obligation to compensate any person or entity for its
use of any Assets. Except as set forth on Schedule 4.6 Seller has not granted to
any person or entity any license (whether oral, written, implied or otherwise)
to use the Assets. To Seller’s knowledge, none of the Assets has been or is
subject to any interference, cancellation, reexamination, reissue, opposition,
or any other proceeding challenging priority, scope, validity, or ownership
anywhere in the world;

 

4.7 Liabilities. Seller does not have any Liabilities which are associated with
the Assets. The consummation of the transactions contemplated hereby will not
alter, impair, extinguish or invalidate any Assets owned or used by Seller,
provided that Buyer must agree to be bound by the terms of the RALA, as amended;

 

4.8 No Adverse Actions. Seller has not:

 

(a) suffered, permitted or incurred the imposition of any Lien or claim upon any
of the Assets, other than Liens that have been released prior to the date
hereof;

 

(b) committed, suffered, permitted or incurred any default in any Liability
which has had or will have a material adverse effect upon the Assets;

 

 4 

 

 

(c) made or agreed to any adverse change in the terms of any contract or
instrument to which it is a party which may have a material adverse effect on
the Assets;

 

(d) waived, canceled, sold or otherwise disposed of, for less than the face
amount thereof, any claim or right relating to the Assets which it has against
others;

 

(e) made any disclosure of any confidential or proprietary information of Seller
other than to Purchaser and its representatives, agents, attorneys and
accountants or to Seller’s own employees, representatives, agents, attorneys,
accountants and prior licensees in the ordinary course of business;

 

(f) made any waiver of any claims or rights related to any of the Assets or
abandonment or lapse of any of the Assets; or

 

(g) committed to do any of the foregoing except as contemplated by this
Agreement;

 

4.9 Brokers and Finders. Seller has not retained any broker or finder in
connection with the transactions contemplated herein so as to give rise to any
valid claim for any brokerage or finder’s commission, fee or similar
compensation; and

 

4.10 Disclosure and Accuracy. This Agreement and any schedules and exhibits
hereto disclose all facts material to the Assets. No statement contained herein
or in any certificate, schedule, exhibit, list or other instrument furnished to
Purchaser pursuant to the provisions hereof contains or will contain any untrue
statement of any material fact or omits or will omit to state a material fact
necessary in order to make the statements contained herein or therein not
misleading.

 

5. PURCHASER’S REPRESENTATIONS: Purchaser hereby represents and warrants to
Seller as follows:

 

5.1 Corporate Existence. Purchaser is a corporation, duly incorporated, validly
existing and in good standing under the laws of the State of Massachusetts, and
has full power and authority to carry on its business as currently conducted.
Purchaser is duly qualified or licensed to do business in all the jurisdictions
it is required to be so qualified or licensed;

 

5.2 Authorization. Purchaser has full power and authority to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
by Purchaser have been duly authorized by all requisite action. This Agreement
is the legal, valid and binding obligation of Purchaser, enforceable in
accordance with its terms, except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and (ii)
general principles of equity;

 

 5 

 

 

5.3 No Violation. The execution and delivery of this Agreement by Purchaser and
the consummation of the transactions contemplated herein do not and will not (i)
violate or result in a default under the charter or by-laws of Purchaser, (ii)
violate (with or without the giving of notice or the lapse of time or both) any
Legal Requirement or Order applicable to Purchaser, or (iii) prevent the
carrying out of the transactions contemplated hereby. No permit, consent,
waiver, approval or authorization of, or declaration to or filing or
registration with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance of this Agreement by
Purchaser or the consummation by Purchaser of the transactions contemplated
hereby;

 

5.4 Brokers and Finders. Purchaser has not retained any broker or finder in
connection with the transactions contemplated herein so as to give rise to any
valid claim for any brokerage or finder’s commission, fee or similar
compensation; and

 

5.5 Disclosure and Accuracy. No statement contained herein or in any
certificate, schedule, exhibit, list or other instrument furnished to Seller
pursuant to the provisions hereof contains or will contain any untrue statement
of any material fact or omits or will omit to state a material fact necessary in
order to make the statements contained herein or therein not misleading.

 

6. CONDITIONS TO PURCHASER’S OBLIGATIONS AT CLOSING. All obligations of
Purchaser under this Agreement are subject to fulfillment on the Closing Date of
each of the following conditions:

 

6.1 Representations and Warranties. The representations and warranties of Seller
contained in Section 4 hereof and elsewhere herein shall be true and correct in
all material respects in each case at and as of the Closing Date as though such
representations and warranties were made at and as of such time;

 

6.2 Covenants. Seller shall have performed and complied in all material respects
with all covenants, agreements and conditions on its part required by this
Agreement to be performed or complied with prior to or at the Closing Date; and

 

6.3 No Litigation or Contrary Judgment. On the Closing Date there shall exist no
valid Order, statute, rule, regulation, executive order, stay, decree, judgment
or injunction which prohibits or prevents the consummation of the transactions
contemplated by this Agreement.

 

 6 

 

 

7. CONDITIONS TO SELLER’S OBLIGATIONS. All obligations of Seller under this
Agreement are subject to the fulfillment at the Closing Date of each of the
following conditions:

 

7.1 Representations and Warranties. The representations and warranties of
Purchaser contained in Section 5 hereof and elsewhere herein shall be true and
correct in all material respects in each case at and as of the Closing Date as
though such representations and warranties were made at and as of such time;

 

7.2. Covenants. Purchaser shall have performed and complied in all material
respects with all agreements and conditions on its part required by this
Agreement to be performed or complied with prior to or at the Closing Date;

 

7.3 No Litigation or Contrary Judgment. On the Closing Date there shall exist no
valid Order, statute, rule, regulation, executive order, stay, decree, judgment
or injunction which prohibits or prevents the consummation of the transactions
contemplated by this Agreement; and

 

8. POST CLOSING COVENANTS.

 

8.1 Closing Payment. On or before December 29, 2017, Purchaser shall have
delivered the Purchase Price to Seller as described above in Section 2.4.

 

8.2 Return of Assets. If Seller has not delivered the Purchase Price to Seller
on or before December 29, 2017, Purchaser agrees that on or before January 12,
2018, it will convey, transfer and assign, and cause to be delivered to Seller
evidence of, and Seller shall accept from Purchaser, free from any Liens, all of
Purchaser’s right, title and interest in and to the Assets. Purchaser agrees
that it shall not assign, encumber or fail to keep in effect all of the Assets
until such time as Purchaser has either delivered the Purchase Price to Seller
or returned the Assets to Seller.

 

8.3 Further Assurances; Cooperation. From and after the Closing Date, the
parties hereto shall, on request, cooperate with one another by furnishing any
additional information, executing and delivering any additional documents and
instruments, and doing any and all such other things as may be reasonably
required by the parties hereto or their counsel to consummate or otherwise
implement the transactions contemplated by this Agreement. With respect to the
assignment of the Assets, Seller and Purchaser shall reasonably cooperate for
the purposes of transferring ownership and the responsibility to administer the
Assets to Purchaser.

 

8.4 Public Announcements. Seller agrees and acknowledges that, following the
Closing, Purchaser shall have the right to make all such public announcements as
it shall deem, in its sole discretion, necessary or appropriate.

 

 7 

 

 

9. INDEMNIFICATION.

 

9.1 By Seller. Seller agrees to indemnify and hold harmless Purchaser and its
affiliates, and their respective shareholders, directors, officers, employees,
successors, assigns, and agents (the “Purchaser Indemnified Persons”) from and
against any and all claims, losses, damages, liabilities, expenses or costs
(“Losses”), plus reasonable attorneys’ fees and expenses incurred in connection
with Losses and/or enforcement of this Agreement, incurred by Purchaser by
reason of or arising out of or in connection with (i) the breach of any
representation or warranty contained herein or in any certificate or other
document delivered to Purchaser pursuant to the provisions of this Agreement,
(ii) the failure of Seller to perform any act required under this Agreement,
(iii) a claim by any third party with respect to any Liability, contract, other
commitment or state of facts which constitutes a breach of any representation or
warranty contained in Section 4 hereof or in any certificate or other document
delivered by or on behalf of Seller to Purchaser pursuant to the provisions of
this Agreement, or (iv) any Liability of Seller. Purchaser agrees to give prompt
notice to Seller of any claim for which Purchaser seeks indemnification
hereunder, which notice shall include a reasonably detailed description of such
claim, and a period of thirty (30) days to cure such breach, and pay on such
claim. If any claim is brought against Purchaser for which indemnification is
sought from Seller under this Section 9.1, then Purchaser shall control the
contest, defense, settlement or compromise of any such claim (including the
engagement of counsel in connection therewith), at Seller’s cost and expense,
including the cost and expense of reasonable attorneys’ fees in connection with
such contest, defense, settlement or compromise, and Seller shall have the right
to participate in the contest, defense, settlement or compromise of any such
claim at its own cost and expense, including the cost and expense of reasonable
attorneys’ fees in connection with such participation; provided, however, that
Purchaser shall not settle or compromise any such claim without the prior
written consent of Seller, which consent shall not be unreasonably withheld or
delayed. If Seller fails to assume the defense of such claim within 30 days of
receipt of notice of such claim, or if at any time Seller shall fail to defend
in good faith any such claim, Purchaser may assume the defense thereof and may
employ counsel with respect thereto and all fees and expenses of such counsel
shall be paid by Seller, and Purchaser may conduct and defend such claim in such
manner as it may deem appropriate; provided, however, that Purchaser shall not
settle or compromise any such claim without the prior written consent of Seller,
which consent shall not be unreasonably withheld or delayed.

 

 8 

 

 

9.2 By Purchaser. Purchaser agrees to indemnify and hold harmless Seller and its
affiliates, and their respective shareholders, directors, officers, employees,
successors, assigns, and agents (the “Seller Indemnified Persons”) from and
against any and all claims, losses, damages, liabilities, expenses or costs
(“Losses”), plus reasonable attorneys’ fees and expenses incurred in connection
with Losses and/or enforcement of this Agreement, incurred by Seller by reason
of or arising out of or in connection with (i) the breach of any representation
or warranty contained herein or in any certificate or other document delivered
to Seller pursuant to the provisions of this Agreement, (ii) the failure of
Purchaser to perform any act required under this Agreement or (iii) a claim by
any third party with respect to any Liability, contract, other commitment or
state of facts which constitutes a breach of any representation or warranty
contained in Section 5 hereof or in any certificate or other document delivered
by or on behalf of Purchaser to Seller pursuant to the provisions of this
Agreement. Seller agrees to give prompt notice to Purchaser of any claim for
which Seller seeks indemnification hereunder, which notice shall include a
reasonably detailed description of such claim, and a period of thirty (30) days
to cure such breach, and pay on such claim. If any claim is brought against
Seller for which indemnification is sought from Purchaser under this Section
9.2, then Seller shall control the contest, defense, settlement or compromise of
any such claim (including the engagement of counsel in connection therewith), at
Purchaser’s cost and expense, including the cost and expense of reasonable
attorneys’ fees in connection with such contest, defense, settlement or
compromise, and Seller shall have the right to participate in the contest,
defense, settlement or compromise of any such claim at its own cost and expense,
including the cost and expense of reasonable attorneys’ fees in connection with
such participation; provided, however, that Seller shall not settle or
compromise any such claim without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld or delayed. If Purchaser fails to
assume the defense of such claim within 30 days of receipt of notice of such
claim, or if at any time Purchaser shall fail to defend in good faith any such
claim, Seller may assume the defense thereof and may employ counsel with respect
thereto and all fees and expenses of such counsel shall be paid by Purchaser,
and Seller may conduct and defend such claim in such manner as it may deem
appropriate; provided, however, that Seller shall not settle or compromise any
such claim without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld or delayed.

 

10. MISCELLANEOUS.

 

10.1 Survival of Representations and Warranties. Notwithstanding any right of
any party hereto to investigate the affairs of any of the parties hereto and
notwithstanding any knowledge of facts determined or determinable by any party
hereto pursuant to such investigation or right of investigation or otherwise
acquired or learned by any of the parties hereto, each of the parties hereto
shall have the right to rely fully upon the representations, warranties,
covenants and agreements of the other party hereto contained in this Agreement
and to pursue all rights and remedies in connection therewith. All
representations, warranties, covenants and agreements shall survive the Closing
and shall expire on December 31, 2018 (the “Survival Date”).

 

10.2 Post Closing Obligations. Seller and Purchaser agree to comply with the
post-closing covenants in Section 8 hereof.

 

 9 

 

 

10.3 Notices. All communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
personally with receipt acknowledged, (ii) sent by registered or certified mail,
return receipt requested, (iii) sent by telecopy or e-mail with confirmation or
(iv) sent by overnight courier for next business day delivery, addressed to the
parties hereto at the addresses contained herein or to such other addresses,
e-mail addresses or facsimile numbers as any party hereto shall hereafter
specify by communication to the other party in the manner provided in this
Section 10.3. Notice shall be deemed to have been given, received and dated on
the earlier of: (i) when actually received or upon refusal to accept delivery
thereof, (ii) on the date when delivered personally or via telecopy or e-mail,
(iii) one (1) business day after being sent by overnight courier and (iv) four
(4) business days after mailing.

 

10.4 Severability. If any term or provisions of this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the terms and provisions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term or provision.

 

10.5 Governing Law; Interpretation; Jurisdiction; Waiver of Jury Trial. This
Agreement shall in all respects be construed in accordance with and governed by
the substantive laws of the State of Massachusetts applicable to contracts
executed and performed entirely within the state, without reference to its
choice of law rules. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Massachusetts without giving effect to
the principles of conflicts of laws thereof. Each party hereto hereby
irrevocably submits to the jurisdiction of the courts of the State of
Massachusetts. Each party hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court,
any claim that any such suit, action or proceeding brought in such a court has
been brought in an inconvenient forum, and the right to object, with respect to
any such suit, action or proceeding brought in any such court, and that such
court does not have jurisdiction over such party. In any such suit, action or
proceeding, each party hereby waives, to the fullest extent it may effectively
do so, personal service of any summons, complaint or other process and agrees
that the service thereof may be made by certified or registered mail, addressed
to such party at its address set forth in the preamble herein. THE PARTIES
HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING, WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS SECTION 10.5 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT
AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING
WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

 10 

 



 

10.6 Entire Agreement. The parties hereto agree that all understandings and
agreements heretofore made between them with respect to the subject matter
hereof are merged into this Agreement and any schedules and exhibits attached
hereto (collectively, the “Transaction Documents”), which fully and completely
express their agreement with respect to the subject matter hereof. There are no
promises, agreements, conditions, understandings, warranties or representations,
oral or written, express or implied, among the parties hereto, other than as set
forth in the Transaction Documents. All prior agreements among the parties
hereto with respect to the subject matter hereof are superseded by the
Transaction Documents, which integrate all promises, agreements, conditions and
understandings among the parties hereto with respect to the matters contained
herein.

 

10.7 Termination, Revocation, Waiver, Modification or Amendment. No termination,
revocation, waiver, modification or amendment of this Agreement shall be binding
unless agreed to in writing and signed by an authorized officer of each of the
parties hereto.

 

10.8 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same agreement. The signature of any party hereto to a counterpart shall be
deemed to be a signature to, and may be appended to, any other counterpart.

 

10.9 Assignability. This Agreement shall not be assignable by any party hereto
without the prior written consent of the other party hereto.

 

10.10 Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and permitted
assigns.

 

10.11 Waiver. No consent or waiver, express or implied, by any party hereto to
or of any breach or default by any other party in the performance by any other
party of its obligations hereunder shall be deemed or construed to be a consent
to or waiver of any other breach or default in the performance by such other
party of the same or any other obligation of such party hereunder. Failure on
the part of a party hereto to complain of any act or failure to act of any other
party or to declare such other party in default, irrespective of how long such
failure continues, shall not constitute a waiver by such party of its rights
hereunder.

 

 11 

 



 

10.12 Additional Remedies. The rights and remedies of any party hereto under
this Agreement shall not be mutually exclusive. The respective rights and
obligations hereunder shall be enforceable by specific performance, injunction
or other equitable remedy, but nothing herein contained is intended to, nor
shall it limit or affect, any other rights in equity or any rights at law or by
statute or otherwise of any party hereto aggrieved as against the other for
breach or threatened breach of any provision hereof, it being the intention of
this Section to make clear the agreement of the parties hereto that their
respective rights and obligations hereunder shall be enforceable in equity as
well as at law or otherwise.

 

10.13 Expenses. Each of the parties hereto shall pay the fees and expenses
incurred by it in connection with the negotiation, preparation, execution and
performance of this Agreement, including, without limitation, reasonable
attorneys’ fees.

 

10.14 Costs of Enforcement. Except as otherwise set forth herein, the prevailing
party hereto in any proceeding brought to enforce any provision of this
Agreement shall be entitled to recover the reasonable fees and costs of its
counsel, plus all other costs of such proceeding.

 

10.15 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(Signature page follows)

 

 12 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

 

  SELLER       BAROFOLD, INC.       By:                    Name:     Title:    
    PURCHASER       PRESSURE BIOSCIENCES, INC.       By:     Name:     Title:  

 

Signature page to Asset Purchase Agreement

 

   

 

 

EXHIBIT A TO ASSET PURCHASE AGREEMENT

 

BILL OF SALE

 

BILL OF SALE, made, executed and delivered on December 12, 2017 by Barofold,
Inc., a Delaware corporation (the “Seller”) and Pressure BioSciences, Inc., a
Massachusetts corporation (the “Purchaser”).

 

WITNESSETH

 

WHEREAS, the Seller and the Purchaser are parties to that certain Asset Purchase
Agreement dated December 12, 2017 by and between Purchaser and Seller (the
“Agreement”), providing for, among other things, the transfer and sale to the
Purchaser of the Assets (such capitalized term and, except as defined herein,
all other capitalized terms used herein shall have the same meanings ascribed to
them in the Agreement), and on the terms and conditions provided in the
Agreement.

 

WHEREAS, the Purchaser and the Seller now desire to carry out the intent and
purpose of the Agreement by the Seller’s execution and delivery to the Purchaser
of this instrument evidencing the sale, conveyance, assignment, transfer and
delivery to the Purchaser of the Assets subject to the terms and conditions of
the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller does hereby, effective from and after the date hereof,
sell, convey, assign, transfer and deliver unto the Purchaser and its successors
and assigns, forever, all of Seller’s right, title and interest in, to and under
the Assets subject to the terms and conditions of the Agreement and free and
clear of Liens.

 

TO HAVE AND TO HOLD the Assets unto the Purchaser, its successors and assigns,
FOREVER.

 

This Bill of Sale shall be construed and enforced in accordance with applicable
federal law and the laws (other than the conflict of law rules) of the State of
Massachusetts.

 

In the event that any provision of this Bill of Sale is construed to conflict
with a provision of the Agreement, the provision of the Agreement shall be
deemed to be controlling.

 

This instrument shall be binding upon and shall inure to the benefit of the
respective successors and assigns of the Seller and the Purchaser.

 

[The rest of this page intentionally left blank]

 

   

 

 

IN WITNESS WHEREOF, this Bill of Sale has been duly executed and delivered by a
duly authorized representative of the Seller on the date first above written.

 

  BAROFOLD, INC.       By:                   Name:   Title:

 

   

 

 

EXHIBIT B TO ASSET PURCHASE AGREEMENT

 

PATENT

 

ASSIGNMENT OF PATENT RIGHTS

(Company to Company)

 

BaroFold, Inc., a corporation having its principal place of business at 12635 E.
Montview Blvd., Aurora, CO 80045 (herein referred to as “Assignor”) owns the
entire right, title and interest in any Letters Patent(s) (“said patent(s)”) and
any Patent application(s) (“said application(s)”) set forth on the attached
Schedule A, as well as any invention(s) (“said invention(s)”) disclosed in
application(s) and patent(s) noted on the attached Schedule A.

 

WHEREAS, Pressure BioSciences, Inc., a corporation having its principal place of
business at 14 Norfolk Avenue, South Easton, MA 02375 its successors, legal
representatives and assigns (the “Assignee”), is desirous of acquiring the
entire right, title, and interest in and to said invention(s), said
application(s), and said patent(s), the right to file applications on said
invention(s), the entire right, title and interest in and to any applications
for Letters Patent of the United States or other countries claiming priority to
said application(s), the right to recover any and all past, present, and future
damages, including provisional or other royalties, for any and all past,
present, and future infringements of said application(s) and said patent(s), and
the entire right, title, and interest in and to any and all Letters Patent or
Patents, United States or foreign, to be obtained for said invention(s) and said
application(s);

 

NOW, THEREFORE, for good and sufficient consideration, the receipt of which is
hereby acknowledged, the Assignor has sold, assigned, transferred, and set over,
and by these presents does sell, assign, transfer, and set over, unto the
Assignee, its successors, legal representatives, and assigns the entire right,
title, and interest in and to said invention(s), said application(s), and said
patent(s), the right to file applications on said invention(s), the entire
right, title and interest in and to any applications for Letters Patent of the
United States or other countries claiming priority to said application(s),
including divisions, continuations, and continuations-in-part of said
application(s), the right to recover any and all past, present, and future
damages, including provisional or other royalties, for any and all past,
present, and future infringements of said application(s) and said patent(s), the
entire right, title and interest in and to any and all Letters Patent or
Patents, United States or foreign, to be obtained for said invention(s) and said
application(s), the entire right, title and interest in and to any and all
reissues and extensions of said patent(s), and all rights under the Hague
Convention, the Paris Convention for the Protection of Industrial Property, and
under the Patent Cooperation Treaty, the same to be held and enjoyed by the
Assignee, for its own use and behalf and the use and behalf of its successors,
legal representatives, and assigns, to the full end of the term or terms for
which Letters Patent or Patents may be granted as fully and entirely as the same
would have been held and enjoyed by the Assignor had this sale and assignment
not been made;

 

AND for the same consideration, the Assignor hereby covenants and agrees to and
with the Assignee, its successors, legal representatives, and assigns, that, at
the time of execution and delivery of these presents, the Assignor is the sole
and lawful owner of the entire right, title, and interest in and to said
invention(s), said application(s), and said patent(s), and that the same are
unencumbered, and that the Assignor has good and full right and lawful authority
to sell and convey the same in the manner herein set forth;

 

   

 

 

AND for the same consideration, the Assignor hereby covenants and agrees to and
with the Assignee, its successors, legal representatives, and assigns that until
December 31, 2018 the Assignor will, whenever counsel of the Assignee, or the
counsel of its successors, legal representatives, and assigns, shall advise that
any proceeding in connection with said invention(s), said application(s), said
patent(s), any application claiming priority to said application(s), any reissue
or extension of said patent(s), and any United States or foreign Letters Patent
or Patents for said invention(s) or said application(s), including interference
and derivation proceedings, and any post-grant proceedings (e.g., opposition
proceedings, post-grant reviews, Inter partes reviews, supplemental
examinations, etc.), is lawful and desirable, sign all reasonably requested
papers and documents, take all lawful oaths, and do all reasonably requested
acts necessary or required to be done for the procurement, maintenance,
enforcement and defense of Letters Patent or Patents for said invention(s),
without charge to the Assignee, its successors, legal representatives, and
assigns, but at the cost and expense of the Assignee, its successors, legal
representatives, and assigns;

 

AND the Assignor hereby requests the Commissioner of Patents to issue any and
all aforementioned patent(s) of the United States to the Assignee, as the
Assignee of said invention(s) and the Letters Patent to be issued thereon for
the sole use and behalf of the Assignee, its successors, legal representatives,
and assigns.

 

   

 

 

Date:     By:                   Name:       Title:       Company: Barofold, Inc.

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

State of ______________________)

)    ss.

County of_____________________)

 

On ________________________, before me, _____________________________, Notary
Public, personally appeared _______________________________________, who proved
to me on the basis of satisfactory evidence, to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

REQUIRED SENTENCE IF NOTARIZED IN CALIFORNIA: I certify under PENALTY OF PERJURY
under the laws of the State of California that the foregoing paragraph is true
and correct.

 

WITNESS my hand and official seal.

 



      Signature of Notary Public   Place Notary Seal Above

 

My Commission Expires:      

 

 

   

 



For and on behalf of ASSIGNEE:

 

Date:     By:                     Name:       Title:       Company: Pressure
BioSciences, Inc.

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

State of ______________________)

)    ss.

County of_____________________)

 

On ________________________, before me, _____________________________, Notary
Public, personally appeared _______________________________________, who proved
to me on the basis of satisfactory evidence, to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

REQUIRED SENTENCE IF NOTARIZED IN CALIFORNIA: I certify under PENALTY OF PERJURY
under the laws of the State of California that the foregoing paragraph is true
and correct.

 

WITNESS my hand and official seal.

 



      Signature of Notary Public   Place Notary Seal Above

 

My Commission Expires:      

 

 

   

 

 

SCHEDULE A TO ASSIGMENT OF PATENT RIGHTS

 

   

 

